EXHIBIT C
transAddDoc.jsp                                                                       Page 1 of 1




                          Instrument Type: Deed

                           Inst Description:

                         Instrument Status: Recorded and Verified document - moving

                           Instrument Date: 10/30/2002 12:00:00 AM

                            Recorded Date: 01/15/2003 12:00:51 AM

                        Instrument Number: 2003065527

                                   Volume: DEED

                                      Book: 5442

                                      Page: 01354

                        Assoc Instruments1:

                         Consideration Amt: $815,000.00

   Parcel ID #1:

                               Parcel ID #: 40-00-27116-00-6

                               Municipality: Lower Merion Township

                            Assessed Value:

                                   Address: 748 N ITHAN AVE

                                 Address 1:

                                       City:

                                     State:                              Zip:
                                Comments:


  Name Information

   Grantor:
    ANN C GIES
    WILLIAM J GIES II


   Grantee:
    RHONDA H WILSON




https://rodviewer.montcopa.org/countyweb/transaction/transAddDoc.do?readonly=true&pri... 7/8/2020
7/8/2020                                                                Voter Registration Status




                                           FIND VOTER REGISTRATION STATUS




     RHONDA HILL WILSON (Date of Birth:                                 is registered to vote in MONTGOMERYCounty



     Status : ACTIVE



     Party : DEMOCRATIC



     Your voting districts for the upcoming election are listed below, which reflect the new congressional district

     boundaries.



     United States Congress : 4TH CONGRESSIONAL DISTRICT



     State Senate : 17TH SENATORIAL DISTRICT



     State House : 149TH LEGISLATIVE DISTRICT



     If you have any questions about your voter record or voting districts, you may find county election office contact

     information at www.votespa.com/county (https://www.votespa.com/Resources/Pages/Contact-Your-Election-

     Officials.aspx#googtrans(en))

     If you need to update your voter registration, please visit register.votespa.com

     (https://www.pavoterservices.state.pa.us/Pages/VoterRegistrationApplication.aspx) and submit an online voter

     registration application.




     Polling Place Address for LOWER MERION 11-3


           HARRITON HIGH SCHOOL

           600 N. ITHAN AVE

           BRYN MAWR, PA 19010

     Polling Place Accessibility




     Accessibility Criteria (AccessibilityCriteria.aspx?LanguageCode=en-US)

     Directions to Your Polling Place Location

     Please enter the starting address and click the button below to retrieve the directions to your

     polling place.



      Address:

https://www.pavoterservices.pa.gov/pages/voterregistrationstatus.aspx                                                     1/2
